Case 3:16-cv-00370-GPC-LL Document 133 Filed 03/02/21 PageID.2233 Page 1 of 6



  1   HATTIS & LUKACS
      Daniel M. Hattis, Esq. (CA 232141)
  2   Paul Karl Lukacs, Esq. (CA 197007)
  3   400 108th Avenue NE, Suite 500
      Bellevue, Washington 98004
  4   Tel.: (425) 233-8628
      FAX: (425) 412-7171
  5   dan@hattislaw.com
      pkl@hattislaw.com
  6
  7   Attorneys for Objectors
      Elaine Dougan and Charlie Gabertan
  8
  9
                            UNITED STATES DISTRICT COURT
 10
                          SOUTHERN DISTRICT OF CALIFORNIA
 11
 12
       MONICA RAEL and                       Case No. 3:16-cv-00370-GPC-LL
 13    ALYSSA HEDRICK, on behalf of
       themselves and all others similarly   CLASS ACTION
 14    situated,
 15                    Plaintiffs,           OBJECTOR CHARLIE
 16    v.                                    GABERTAN’S MEMORANDUM IN
                                             SUPPORT OF FINAL APPROVAL
 17                                          OF CLASS ACTION SETTLEMENT
       THE CHILDREN’S PLACE, INC.,
 18    a Delaware corporation, and
       DOES 1 – 50, inclusive,
 19                                          Hearing
                       Defendants.           Date: March 29, 2021
 20                                          Time: 1:00 p.m.
                                             Judge: Hon. Gonzalo P. Curiel
 21                                          Ctrm: Schwartz—2D
 22
 23
 24
 25
 26
 27
 28
       MEMO. I.S.O. FINAL APPROVAL                  CASE NO. 3:16-CV-00370-GPC-LL
Case 3:16-cv-00370-GPC-LL Document 133 Filed 03/02/21 PageID.2234 Page 2 of 6



  1                                     MEMORANDUM
  2           This Court should enter a Final Approval Order of the Settlement Agreement,
  3   subject to the modified release that Plaintiffs Monica Rael and Alyssa Hedrick,
  4   Defendant The Children’s Place, Inc., and Objector Charlie Gabertan all agreed to.
  5           Mr. Gabertan agrees with the general arguments for final approval advanced
  6   by Defendant The Children’s Place, Inc. (“Children’s Place”) in its Memorandum
  7   In Support Of Final Approval Of Class Settlement (Dkt. 132). This Memorandum
  8   will highlight certain additions and caveats.
  9           Bifurcation. Mr. Gabertan has no objection to the Court’s bifurcating the
 10   issue of final approval from the issue of attorneys’ fees.
 11           Mr. Gabertan believes that his Objection has conferred a substantial benefit
 12   to the class and that he is therefore entitled to an award of his attorneys’ fees. See
 13   Wininger v. SI Mgmt. L.P., 301 F.3d 1115, 1120 (9th Cir. 2002). 1
 14           Mr. Gabertan’s intention is to bring his motion for attorneys’ fees at the time
 15   that the Court deems proper for such a motion (provided the issue is not settled
 16   privately). If the Court prefers to enter a Final Approval Order first and to wait for
 17
      1
              The language of the revised release speaks for itself, and Mr. Gabertan does
 18   not necessarily agree with The Children’s Place’s characterizations of the release.
 19   For example, The Children’s Place states that “the release was narrowed to make
      clear that it did not apply to an action filed in Washington under CEMA by
 20   Objector Gabertan.” Oppo., p. 8:8-10. The language of the release is significantly
      broader than that; it is not limited to pending litigation, in Washington State or
 21   elsewhere, and it is not limited to any claims brought by Mr. Gabertan. Nor could it
      be, since the Court sustained Mr. Gabertan’s overbreadth objection because “the
 22   [original] release is broad enough to cover liability under the Washington suit, and
 23   thus presumably other suits with materially different facts than those alleged here .
      . . .” Order (Dkt. 105), p. 19:24-26 (emphasis added).
 24           Mr. Gabertan also notes that The Children’s Place’s attempt to minimize the
      importance of the revised release is a reversal of its prior position. For example, in
 25   its Status Conference Report filed December 13, 2020, The Children’s Place stated
 26   seven times that the revised release “add[ed] value” and “provided a benefit” to the
      Class (Dkt. 117, pp. 2:22, 2:26, 3:8, 4:11, 4:18, 4:20, 5:9). (All page numbers of
 27   filed documents are references to the blue PACER page numbers in the upper right
      corner.)
 28

          MEMO. I.S.O. FINAL APPROVAL           -1-         CASE NO. 3:16-CV-00370-GPC-LL
Case 3:16-cv-00370-GPC-LL Document 133 Filed 03/02/21 PageID.2235 Page 3 of 6



  1   claims to be processed before considering the issue of attorneys’ fees, Mr. Gabertan
  2   has no objection.
  3         All Parties Agreed To The Revised Release. Mr. Gabertan would like to
  4   underscore the fact that all parties agreed to the revised release—and no one
  5   disputes that fact. The revised release was provided to the Court in writing in the
  6   Further Status Conference Report of Charlie Gabertan (Dkt. 113).
  7         Plaintiffs have admitted on the record that they accepted and agreed to the
  8   revised release language. During the Status Conference which was held after the
  9   parties agreed to the revised release, the Court summarized the posture of the
 10   litigation and stated that, given the parties’ agreement, “we are in a position to
 11   move forward, and the objector would be prepared to withdraw the objections that
 12   have been previously filed.” Transcript of Case Management Conference, dated
 13   Nov. 20, 2020, p. 3:18-20. In response to the Court’s summation, Plaintiffs’
 14   counsel, Mr. Todd Carpenter, stated, “I think Your Honor has accurately described
 15   the procedural posture.” Ibid., p. 4:7-8. Several weeks later, in a Status Conference
 16   Report filed December 11, 2020, Plaintiffs again confirmed the existence of the
 17   agreement, stating, “Plaintiffs initially agreed to proceed with the proposed
 18   modification to the scope of release . . .” (Dkt. 116, p. 4:8-9).
 19         In other words, Mr. Gabertan offered a revised release, and Plaintiffs
 20   accepted the offer—and Plaintiffs admit these facts. Remarkably, after agreeing to
 21   this revised release, Plaintiffs now point to that agreed-upon modification—and the
 22   benefits that Plaintiffs say the updated release language bestows to the class—as the
 23   principal justification for Plaintiffs’ supposed ability to “withdraw” from the
 24   Settlement Agreement. Plaintiffs are essentially asking the Court for permission to
 25   breach their own agreement.
 26         Consequently, Mr. Gabertan respectfully disagrees with the Court’s
 27   observation that “there has not been a meeting of the minds between the three
 28   counsel and three sides at this point.” Transcript of Telephonic Status Conference

       MEMO. I.S.O. FINAL APPROVAL              -2-         CASE NO. 3:16-CV-00370-GPC-LL
Case 3:16-cv-00370-GPC-LL Document 133 Filed 03/02/21 PageID.2236 Page 4 of 6



  1   of Feb. 9, 2021, p. 7:20-22. A meeting of the minds indisputably occurred—but Mr.
  2   Carpenter later decided to change his mind.
  3         For the same reason, Plaintiffs’ attempt to invoke Section 4.2 of the
  4   Settlement Agreement comes too late. If Plaintiffs had initially and consistently
  5   rejected the revised release language proposed by Mr. Gabertan, then Plaintiffs may
  6   have been able to resort to Section 4.2’s provision that the Settlement Agreement
  7   would become void in the event the Court conditioned approval “on any
  8   modifications of this Settlement Agreement that are not acceptable to all Parties.”
  9   But the undisputed fact is that Plaintiffs did accept the revised release; the revised
 10   release was, in the language of the Settlement Agreement, “acceptable” to
 11   Plaintiffs. Upon acceptance, Plaintiffs’ window to exercise their right under Section
 12   4.2 closed.
 13         The Revised Release Is Valid And Binding, With Or Without
 14   Consideration. During meeting and conference, Mr. Carpenter contended that his
 15   clients are not bound by the revised release because there was no consideration
 16   exchanged for the modification. The argument lacks legal foundation.
 17         Under California law (which applies to the Settlement Agreement pursuant to
 18   Section 5.13), a release which has been reduced to writing (as this release was in
 19   Dkt. 113) does not require consideration. See Cal. Civil Code § 1541 (“An
 20   obligation is extinguished by a release therefrom given to the debtor or the released
 21   party by the creditor or releasing party, upon a new consideration, or in writing,
 22   with or without new consideration.”) (emphasis added); Moore v. Rogers, 157 Cal.
 23   App. 2d 192, 196 (1958) (“Any inadequacy of consideration, while it may be
 24   considered in connection with other circumstances, is not in itself sufficient to set
 25   aside a written release.”).
 26         In any event, adequate consideration exists. Mr. Gabertan’s promise to
 27   withdraw his Objection and to not appeal the Final Approval Order constitutes
 28   separate and adequate consideration. See Property California SCJLW One Corp. v.

       MEMO. I.S.O. FINAL APPROVAL              -3-        CASE NO. 3:16-CV-00370-GPC-LL
Case 3:16-cv-00370-GPC-LL Document 133 Filed 03/02/21 PageID.2237 Page 5 of 6



  1   Leamy, 25 Cal. App. 5th 1155, 1165 (2018) (“It is established that the compromise
  2   of disputes or claims asserted in good faith constitutes consideration for a new
  3   promise.”) (quotation marks omitted).
  4           Conclusion. In conclusion, Objector Charlie Gabertan respectfully requests
  5   that this Court enter a Final Approval Order granting final approval to the
  6   Settlement Agreement with the revised release.2
  7
  8   Date: March 2, 2021              Respectfully submitted,
  9
 10                                    By: /s/ Paul Karl Lukacs

 11                                    HATTIS & LUKACS
                                       Daniel M. Hattis, Esq. (CA 232141)
 12                                    Paul Karl Lukacs, Esq. (CA 197007)
 13                                    400 108th Avenue NE, Suite 500
                                       Bellevue, Washington 98004
 14                                    Tel.: (425) 233-8628
                                       FAX: (425) 412-7171
 15                                    dan@hattislaw.com
 16                                    pkl@hattislaw.com

 17                                    Attorneys for Objectors
                                       Elaine Dougan and
 18                                    Charlie Gabertan
 19
 20
 21
 22
 23
      2
       An update on the Seattle CEMA litigation styled Elaine Dougan v. The Children’s
 24   Place, Inc., Case No. 2:20-cv-00818-JLR (W.D. Wash.): On February 26, 2021,
 25   Judge Robart certified his order compelling arbitration for an interlocutory appeal
      under 28 U.S.C. section 1292(b), noting that “there are multiple ways the Ninth
 26
      Circuit could reverse this court’s order should it agree with Ms. Dougan on some of
 27   the questions she seeks to raise on appeal.” The parties to the Dougan litigation are
      currently briefing Ms. Dougan’s application to the Ninth Circuit to permit the
 28
      appeal.
          MEMO. I.S.O. FINAL APPROVAL          -4-        CASE NO. 3:16-CV-00370-GPC-LL
Case 3:16-cv-00370-GPC-LL Document 133 Filed 03/02/21 PageID.2238 Page 6 of 6



  1                            CERTIFICATE OF SERVICE
  2
            I, Paul Karl Lukacs, certify that on March 2, 2021, I caused a copy of the
  3
  4   foregoing document to be filed via the Court’s CM/ECF system, which will

  5   automatically serve notice upon all counsel of record.
  6
  7   Dated: March 2, 2021                          By:   /s/ Paul Karl Lukacs
  8                                                       Paul Karl Lukacs
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       MEMO. I.S.O. FINAL APPROVAL            -5-         CASE NO. 3:16-CV-00370-GPC-LL
